Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered October 24, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that consolidation of two indictments was improper is unpreserved for appellate review (see CPL 470.05 [2]; People v Peters, 242 AD2d 930 [1997]; People v McFadden, 232 AD2d 660 [1996]; People v Minor, 49 AD2d 828 [1975]). In any event, the defendant was not prejudiced by the consolidation (see People v Peters, supra).
Moreover, the defendant’s contentions that the prosecutor’s summation comments denied him a fair trial are either unpreserved for appellate review (see CPL 470.05 [2]), without merit, or constituted harmless error in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant was not denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]). S. Miller, J.P., Krausman, Goldstein and Covello, JJ, concur.